Title: To James Madison from Benjamin Hawkins, 27 November 1801
From: Hawkins, Benjamin
To: Madison, James


Fort Adams on Loftus’s heights 27th novr. 1801
I have several times since your appointment to the office you now hold determined to write to you, not to congratulate you on being Secretary of State, that would be folly, as I deemed it a necessary consequence of the change of principle manifested by the public will; but to put you in mind of an old acquaintance your friend who has had an erratic Arab life for five years among the Indians south of Ohio, surrounded at best with difficulties and perplexities and whos greatest pleasure has been in making his numerous charge ungrateful.
Loftus’s heights are on the East side of Mississippi 4 or 5 miles above our Southern Limits. They rise boldly from the waters edge into mountains in minature and extend back for 5 or 6 miles. The land a dark rich mold on the nobs ridges and all parts, but too broken for cultivation. The whole thick clustered with cane, the timber small and thin set; Locust, sassafrass, hackberry olio amanda, Magnolia, walnut and oak. Not enough with a careful selection to afford rails for farms or even firewood. Back of the heights the land becomes level, and is said to be rich and better timbered for 30 miles. An acre of the best land produces 2000 lb. of cotton in the seed. The average of a good crop 1000 lb ⅌ acre. 4 lb. in the seed is somewhat more than one pound of picked or gined cotton. The best land produces from 40 to 50 bushels of corn ⅌ acre. The whole district of Natchez is engaged in raising cotton and by report they will export to the value of 600,000 dollars, this year. Sugar cane has been tried successfully in this neighbourhood. It grows well and the product in rum was 200 gallons ⅌ acre by report of Mr. Smith who made the experiment. He has given it up for the culture of Cotton.
This Climate is reported to be healthy off from the mississippi 3 or 4 miles. In a country so rich, a climate mild with such valuable exports, the inhabitants ought to be happy and sociable among themselves but they are reported to be otherwise. I find them hospitable and many of them wellinformed. The whole district is at best in a state of doubt respecting their rights to lands; Yet they do not admit they are so. I will state to you the two ideas suggested on this subject. The first is that Spanish rights are good, founded on this country being a part of West Florida and under the jurisdiction of that government before the revolution war, admited to be so by the United States in a secret stipulation with the Court of London and was to be resigned as such in case that at the end of the war Great Britain shou’d recover and retain west Florida: and on the conquest of W. Florida from Great Britain by the Court of Madrid and the actual possession of this part of it, untill the treaty between Spain and the United States, and the consequent right, during the possession of the conquest on the part of Spain to grant out the Lands, which was exercised by a dignified and feeling attention to all concerned by giving claimants full time to come forward to exhibit and support their claims.
The other idea is that the treaty between Great Britain and the United states was prior to that between the Courts of London and Madrid and defined the Limits of the United states, that the Court of madrid was an ally defacto of the United states in their war with Great Britain and admited the justness of their claims so completely in the treaty between the two powers as not even to make mention of these grants to individuals or any thing else appertaining to the people north of the Line of Limits; that the dignified and feeling attention to persons being citizens of the United states by inviting them to come and claim lands while under the temporary government of the officers of his Catholic Majesty was farcical. They had secured their claims as citizens by the treaty between the United states and Great Britain fixing their Limits and could not fit their allegiance to the temporary convenience or arrangements of his Catholic Majestys officers in the temporary government of the Natchez.
I will write you again e’re long, I shall leave this I expect in ten days for the Creek agency and am with the sincerest regard for your present and future welfare I am My dear sir Your obedient servant
Benjamin Hawkins
 

   RC (OkTG). Docketed as received ⟨14?⟩ Jan. 1802.


   At the Treaty of Paris in 1763, articles 7 and 20 ceded all French and Spanish territory in East and West Florida to Great Britain, whose government then established the line of 31° latitude as the northern boundary of West Florida. In 1764 the boundary was moved north to the juncture of the Yazoo and Mississippi rivers to encompass those settlements that had been established in the intervening region. In a secret article of the peace preliminaries between the Americans and British in 1782, the U.S. accepted the latter line in the event of Great Britain’s retaining the territory but insisted on the former should Spain regain it. In peace preliminaries at Versailles in January 1783, Great Britain ceded the Floridas to Spain but without clearly defining their boundaries with the U.S. Jefferson, among others, therefore claimed that the southern limit of the U.S. was the line of 31° latitude and not the Yazoo line of 1764, and he argued that the American position was based on treaty agreements while the Spanish was based on conquest. Spain did not accept this boundary line until the negotiation of the Treaty of San Lorenzo in 1795, and Spanish officials did not deliver the region to the U.S until 1798 (Isaac Joslin Cox, The West Florida Controversy, 1798–1813: A Study in American Diplomacy [Baltimore, 1918], pp. 2–3, 26–27, 55; Fred L. Israel, comp., Major Peace Treaties of Modern History, 1648–1967 [5 vols.; New York, 1967–80], 1:310, 315–16; Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:101 n. 1, 319–20; Frances Gardiner Davenport and Charles Oscar Paullin, European Treaties Bearing on the History of the United States and Its Dependencies [4 vols.; Washington, 1917–37], 4:150, 159).


   The Creek Agency was on the Flint River in the west central part of the present state of Georgia, opposite Fort Lawrence on the west bank. Fort Adams was located on the east bank of the Mississippi, a few miles north of the line of 31° latitude (Grant, Letters, Journals, and Writings of Benjamin Hawkins, 1:404, endpaper).

